DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

This is a non-final office action prepared in response to U.S. Patent Application 17/143,708 filed on January 7, 2021.  This application claims priority based on Korean Patent Application No. 10-2020-0033486 filed with the Korean Intellectual Property Office on March 18, 2020. Claims 1 - 10 are pending and have been examined. 


                                                    Priority
Per 35 USC § 119(b) (3):
(3) The Director may require a certified copy of the original foreign application, specification, and drawings upon which it is based, a translation if not in the English language, and such other information as the Director considers necessary. Any such certification shall be made by the foreign intellectual property authority in which the foreign application was filed and show the date of the application and of the filing of the specification and other papers.
There is no English translation of the originally filed foreign application in the file wrapper. Therefore, foreign priority has not been perfected.
Information Disclosure Statement

The information disclosure statement submitted by the applicant on January 7, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been reviewed.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 10 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 - 7 are directed to an apparatus. Claims 8 - 10 are directed to a method. Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites an electronic apparatus that shares contents, the electronic apparatus comprising: a communication interface; a memory; and a processor configured to: based on a content stored in the memory being transmitted to an external device, generate transaction information including transmission information of the content, transmit the transaction information to a block chain network through the communication receive reward information from another electronic apparatus included in the block chain network as a reward for a transmission of the content. The abstract idea recited in Claim 1 is the underlined portion of the claim indicated above. The abstract idea recites generating transaction information for a content and receiving a reward for transmission of the content which involves commercial interactions including contracts, legal obligations and business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claims 4 and 8 are also abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites an electronic apparatus that shares contents, the electronic apparatus comprising: a communication interface; a memory; and a processor configured to: based on a content stored in the memory being transmitted to an external device, generate transaction information including transmission information of the content, transmit the transaction information to a block chain network through the communication interface, based on receiving a verification completion result regarding the transaction information through the block chain network, add the transaction information to a block chain of the block chain network based on the verification completion result, and receive reward information from another electronic apparatus included in the block chain network as a reward for a transmission of the content. The additional elements recited in Claim 1 are underlined in the claim as indicated above. The additional elements amount to no more than instructions to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application.  

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the independent claims add only instructions to implement the abstract idea with a computer, processor, memory and software which fail to add significantly more to the abstract idea. 

Dependent claims
Claim 2 (An electronic apparatus that shares contents, the electronic apparatus comprising: a communication interface; a memory; and a processor configured to: based on a content stored in the memory being transmitted to an external device, generate transaction information including transmission information of the content, transmit the transaction information to a block chain network through the communication interface, based on receiving a verification completion result regarding the transaction information through the block chain network, add the transaction information to a block chain of the block chain network based on the verification completion result, and receive reward information from another electronic apparatus included in the block chain network as a reward for a transmission of the content), Claim 3 (generate the transaction information including at least one of information regarding the content, transmission time, information regarding the electronic apparatus, or information regarding an external device that receives the content), Claim 5 (identify that a content provider is the first electronic apparatus using information of the first electronic apparatus included in the transaction information, and provide the reward information to the identified first electronic apparatus), Claim 6 (identify a capacity of the content transmitted from the first electronic apparatus to the second electronic apparatus using a capacity of a content transmitted to the second electronic apparatus included in the transaction information, and provide the reward information to the first electronic apparatus in proportion to the identified capacity of the content), Claim 7 (receive a validation result regarding the transaction information from at least one electronic apparatus included in the block chain network; and determine that the content has been transmitted from the first electronic apparatus to the second electronic apparatus based on a result of verification performed regarding the 24transaction information and the validation result received from the at least one electronic apparatus), Claim 9 (receiving a content from a content server; and receiving the transaction information related to the content from a manager device managing the block chain network, wherein the generating the transaction information comprises generating the transaction information including the transmission information of the content by adding the transmission information of the content to the transaction information related to the content) and Claim 10 (generating the transaction information comprises generating the transaction information including at least one of information regarding the content, transmission time, information regarding the electronic apparatus, or information regarding an external device that receives the content) further define and add specificity to the abstract idea. Thus, the dependent claims also fail to integrate the abstract idea into a practical application or add significantly more.  

As such, Claims 1 - 10 are not patent eligible.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al., US 2020/0167745 A1, (“Shin”).   

Claim 1:
Shin discloses:
An electronic apparatus that shares contents, the electronic apparatus comprising: a communication interface; (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.))
a memory; and (See Shin, Par 11 (File-related information data of each digital content file which are required for registration of each digital content file, along with file storage contract information data based on a file storage contract with a predetermined file producer node in order to store each of the digital content files and file sale contract information data based on a file sales contract with a predetermined seller node … to store the digital content files in a database (DB) form in a storage unit by grouping the digital content files by file producer node or by digital content file.))
a processor configured to: (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.), Par. 86 (Each block of the accompanying block diagrams and  combinations of steps of the flowcharts may be performed by computer program instructions (execution engines). These computer program instructions may be embedded in a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus.))
based on a content stored in the memory being transmitted to an external device, generate transaction information including transmission information of the content, (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
transmit the transaction information to a block chain network through the communication interface, (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
based on receiving a verification completion result regarding the transaction information through the block chain network, add the transaction information to a block chain of the block chain network based on the verification completion result, and (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer information data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
receive reward information from another electronic apparatus included in the block chain network as a reward for a transmission of the content.  (See Shin, Par. 38 (File manager nodes may provide a service of settling license fees and rewards on the basis of the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data for the specific digital content file, wherein the license fees include royalties given to each of the file producer nodes, a provision service charge given to each of the file provider nodes, and sales earnings given to each of the file seller nodes, and the rewards include a reward for each of the nodes that have actually contributed to transmission of the specific digital content file, the reward being determined according to a degree of contribution of each of the nodes.))
Claim 2:
Shin teaches each and every element of Claim 1 above.
Shin further discloses:
based on receiving a content from a content server and receiving the transaction information related to the content from a manager device managing the block chain network, generate the transaction information including the transmission information of the content by adding the transmission information of the content to the transaction information related to the content. (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))

Claim 3:
Shin teaches each and every element of Claim 1 above.
Shin further discloses:
generate the transaction information including at least one of information regarding the content, transmission time, information regarding the electronic apparatus, or information regarding an external device that receives the content. (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))

Claim 4:
Shin discloses:
An electronic apparatus included in a block chain network, the electronic apparatus comprising: (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.), Par. 12 (registering the encrypted information data in a first distributed blockchain ledger.))

a communication interface; (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.))

a memory; and (See Shin, Par 11 (File-related information data of each digital content file which are required for registration of each digital content file, along with file storage contract information data based on a file storage contract with a predetermined file producer node in order to store each of the digital content files and file sale contract information data based on a file sales contract with a predetermined seller node … to store the digital content files in a database (DB) form in a storage unit by grouping
a processor configured to: (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.), Par. 86 (Each block of the accompanying block diagrams and  combinations of steps of the flowcharts may be performed by computer program instructions (execution engines). These computer program instructions may be embedded in a processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus.))
receive, through the communication interface, transaction information generated as a first electronic apparatus included in the block chain network transmits a content to a second electronic apparatus, (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
verify validation of the transaction information to determine whether the content transmission has been performed from the first electronic apparatus to the second electronic apparatus, and (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
based on determining that the content has been transmitted from the first electronic apparatus to the second electronic apparatus, provide reward information stored in the memory to the first electronic apparatus. (See Shin, Par. 38 (Preferably, each of the file manager nodes may provide a service of settling license fees and rewards on the basis of the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data for the specific digital content file, wherein the license fees include royalties given to each of the file producer nodes, a provision service charge given to each of the file provider nodes, and sales earnings given to each of the file seller nodes, and the rewards include a reward for each of the nodes that have actually contributed to transmission of the specific digital content file, the reward being determined according to a degree of contribution of each of the nodes.))
Claim 5:
Shin teaches each and every element of Claim 4 above.
Shin further discloses:
identify that a content provider is the first electronic apparatus using information of the first electronic apparatus included in the transaction information, and provide the reward information to the identified first electronic apparatus. (See Shin, Par. 38 (File manager nodes may provide a service of settling license fees and rewards on the basis of the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data for the specific digital content file, wherein the license fees include royalties given to each of the file producer nodes, a provision service charge given to each of the file provider nodes, and sales earnings given to each of the file seller nodes, and the rewards include a reward for each of the nodes that have actually contributed to transmission of the specific digital content file, the reward being determined according to a degree of contribution of each of the nodes.))

Claim 6:
Shin teaches each and every element of Claim 5 above.
Shin further discloses:
identify a capacity of the content transmitted from the first electronic apparatus to the second electronic apparatus using a capacity of a content transmitted to the second electronic apparatus included in the transaction information, and provide the reward information to the first electronic apparatus in proportion to the identified capacity of the content. (See Shin, Par. 38 (File manager nodes may provide a service of settling license fees and rewards on the basis of the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data for the specific digital content file, wherein the license fees include royalties given to each of the file producer nodes, a provision service charge given to each of the file provider nodes, and sales earnings given to each of the file seller nodes, and the rewards include a reward for each of the nodes that have actually contributed to transmission of the specific digital content file, the reward being determined according to a degree of contribution of each of the nodes.))

Claim 7:
Shin teaches each and every element of Claim 4 above.
Shin further discloses:
receive a validation result regarding the transaction information from at least one electronic apparatus included in the block chain network; and (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
 determine that the content has been transmitted from the first electronic apparatus to the second electronic apparatus based on a result of verification performed regarding the 24transaction information and the validation result received from the at least one electronic apparatus. (See Shin, Par. 19 (Each of the file manager nodes may have a function of receiving the file provision contract information data for each of the digital content files transmitted from the file provider nodes, encrypt the file provision contract information data for each of the digital content files, on the basis of the received information data, and record and register the encrypted file provision contract information data in a second distributed blockchain ledger.))
Claim 8:
Shin discloses:
A controlling method of an electronic apparatus included in a block chain network, the controlling method comprising: (See Shin, Par 11 (At least one file manager node connected with each of the file producer nodes, each of the file provider nodes, each of the file seller nodes, and each of the file buyer nodes via a communication network.), Par. 12 (registering the encrypted information data in a first distributed blockchain ledger.))
based on a content being transmitted to an external device, generating transaction information including transmission information of the content; (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer infom1ation data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
transmitting the transaction information to the block chain network; (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer information data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
based on receiving a verification completion result regarding the transaction information through the block chain network, adding the transaction information to a block chain of the block chain network based on the verification completion result; and (See Shin, Par. 12 (File manager nodes may provide a service of receiving the file registration request message including the file producer information data of each producer node and the file-related information of each of the digital content files transmitted from each of the file producer nodes, along with the file storage contract information data and the file sale contract information data and encrypting the file producer information data of each of the digital content files, the file-related information data of each of the digital content files, the file storage contract information data, and the file sale contract information data, and recording and registering the encrypted information data in a first distributed blockchain ledger.))
receiving reward information from another electronic apparatus included in the block chain network as a reward for a transmission of the content. (See Shin, Par. 38 (File manager nodes may provide a service of settling license fees and rewards on the basis of the file storage contract information data, the file sale contract information data, the file provision contract information data, and the file use contract information data for the specific digital content file, wherein the license fees include royalties given to each of the file producer nodes, a provision service charge given to each of the file provider nodes, and sales earnings given to each of the file seller nodes, and the rewards include a reward for each of the nodes that have actually contributed to transmission of the specific digital content file, the reward being determined according to a degree of contribution of each of the nodes.))

Claim 9:
Shin teaches each and every element of Claim 8 above.
Shin further discloses:
receiving a content from a content server; and (See Shin, Par. 28 (in order to download a specific digital content file from one of the file provider nodes that have contracted with at least one of the file seller nodes to provide digital content files including the specific digital content file, each of the file buyer nodes may operate in conjunction with one of the file seller nodes or one of the file provider nodes, thereby receiving a complete copy of the specific digital content file in a manner of receiving pieces of the digital content file from a tracker peer node having file transmission information data required for transmission of the specific digital content file and from a plurality of contribution peer nodes in which the respective pieces of the specific digital content file are stored, in a peer-to-peer communication manner.))

receiving the transaction information related to the content from a manager device, wherein the generating the transaction information comprises generating the transaction information including the transmission information of the content by adding the transmission information of the content to the transaction information related to the content. (See Shin, Par. 29 (The tracker peer node may have the file transmission information data including: hash information data of the specific digital content file; information data of an address list of seeders having a complete copy of the specific digital content file, and information data of an address list of leachers each of which has a copy of a piece of the digital content file.))

Claim 10:
Shin teaches each and every element of Claim 8 above.
Shin further discloses:
generating the transaction information including at least one of information regarding the content, transmission time, information regarding the electronic apparatus, or information regarding an external device that receives the content. (See Shin, Par. 31 (After each of the file buyer nodes receives all the pieces of the specific digital content file from the contribution peer nodes, each of the file buyer nodes may generate transmission transaction result information data for the specific digital content file and transmit the generated transmission transaction result information data to at least one of the file manager nodes connected thereto via the communication network.))

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/10/2022